DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 11, and 19 have been amended. Claims 5-6, 9-10, 15, and 18 were canceled. Claims 1-4, 7-8, 11-14, 16-17, and 19-20 remain pending and are ready for examination.

Examiner Note
 	This Corrected Notice of Allowability is made to correct a typographical error in the Examiner’s Amendment included in the 4/292/2021, where some extraneous text was inadvertently included. The claims are corrected as shown below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic communications with Shoaib A. Mithani (Reg. No. 61654) on 04/20/2021.
The application has been amended as follows: 

With respect to the claims as filed 12/14/2020, please amend the claims as follows:


measuring, by an accelerometer associated with at least one component of the HVAC system, vibration of the at least one component; 
wirelessly receiving, by a controller from the accelerometer associated with at least one component of the HVAC system, actual vibration data reflective of the vibration of the at least one component measured at the measuring step, wherein the controller comprises at least one of a processor, a memory, and a user interface; 
determining, using the controller, whether the actual vibration data received by the controller at the receiving step is greater than pre-defined acceptable baseline vibration data by more than a pre-defined acceptable amount; 
responsive to a determination that the actual vibration data received by the controller at the receiving step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adding, by the controller, an operational frequency of the at least one component corresponding to the actual vibration data as a deadband frequency, wherein deadband frequency is a frequency at which the controller blocks operation of the at least one component of the HVAC system due to severe vibration; 
determining whether changes have occurred in the added operational frequency as the deadband frequency, wherein the determination of whether changes have occurred in the added operational frequency as the deadband frequency comprises:

responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, subsequently measuring, by the accelerometer associated with the at least one component of the HVAC system, vibration of the at least one component;
wirelessly receiving, by the controller, the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step; 
determining, using the controller, whether the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount; 
responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjusting, by the controller, the added operational frequency of the at least one component to the deadband frequency; [[and]]
responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, removing, by the controller, the ; and
adjusting, by the controller, the operation of at least one component at the deadband frequency.

2. (Canceled)

3. (Original) The method of claim 1, wherein the at least one component comprises at least one of a circulation fan, a compressor, a condenser coil, a condenser fan, and an evaporator coil.  

4. (Original) The method of claim 1, wherein the controller is configured to communicate wirelessly with the accelerometer.  

5. (Canceled)  

6. (Canceled)
 
7. (Original) The method of claim 1, wherein the pre-defined acceptable baseline vibration data is set in advance by a manufacturer.  

8. (Original) The method of claim 1, wherein the pre-defined acceptable baseline vibration data is calculated by the controller.  

9. (Canceled)  

10. (Canceled)

11. (Currently Amended) A heating, ventilation, and air conditioning (HVAC) system comprising: 
an accelerometer associated with at least one component of the HVAC system, wherein the accelerometer is configured to measure vibration of the at least one component; 
a controller comprising at least one of a processor, a memory, and a user interface, wherein the controller wirelessly communicates with the accelerometer and directs operation of the HVAC system; 
wherein the controller is configured to: 
wirelessly receive actual vibration data reflective of the vibration of the at least one component; 
determine whether the actual vibration data is greater than pre-defined acceptable baseline vibration data by more than a pre-defined acceptable amount; 
responsive to a determination that the actual vibration data is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, add, by the controller, an operational frequency of the at least one component corresponding to the actual vibration data as a deadband 
determine whether changes have occurred in the added operational frequency as the deadband frequency; 
determine whether the added operational frequency of the at least one component is adjacent to the deadband frequency;   
responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, subsequently receive the actual vibration data measured by the accelerometer; 
determine whether the actual vibration data, subsequently received by the controller, is greater than pre-defined acceptable baseline vibration data by more than the pre- defined acceptable amount; 
responsive to a determination that the actual vibration data, subsequently received by the controller, is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjust the added operational frequency of the at least one component to the deadband frequency; [[and]] 
responsive to a determination that the actual vibration data, subsequently received by the controller, is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, remove the added operational frequency of the at least one component as the deadband frequency[[.]]; and
adjusting, by the controller, the operation of at least one component at the deadband frequency.

12. (Original) The HVAC system of claim 11, wherein the at least one component comprises at least one of a circulation fan, compressor, a condenser coil, a condenser fan, and an evaporator coil.

13. (Canceled)

14. (Original) The HVAC system of claim 11, wherein the controller is configured to communicate wirelessly with the accelerometer.

15. (Canceled)

16. (Original) The HVAC system of claim 11, wherein the pre-defined acceptable baseline vibration data is set in advance by a manufacturer.  

17. (Original) The HVAC system of claim 11, wherein the pre-defined acceptable baseline vibration data is calculated by the controller.  

18. (Canceled)


measuring, by an accelerometer associated with at least one component of the HVAC system, vibration of the at least one component; 
wirelessly receiving, by a controller from the accelerometer associated with at least one component of the HVAC system, actual vibration data reflective of the vibration of the at least one component measured at the measuring step, wherein the controller comprises at least one of a processor, a memory, and a user interface; 
determining, using the controller, whether the actual vibration data received by the controller at the receiving step is greater than pre-defined acceptable baseline vibration data by more than a pre-defined acceptable amount; and 
responsive to a determination that the actual vibration data received by the controller at the receiving step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adding, by the controller, an operational frequency of the at least one component corresponding to the actual vibration data as a deadband frequency, wherein deadband frequency is a frequency at which the controller blocks operation of the at least one component of the HVAC system due to severe vibration; 
determining whether changes have occurred in the added operational frequency as the deadband frequency, wherein the determination of whether changes have occurred in the added operational frequency as the deadband frequency comprises: 

responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, measuring, by the accelerometer associated with the at least one component of the HVAC system, vibration of the at least one component; 
wirelessly receiving, by the controller, the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step; 
determining, using the controller, whether the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount; 
responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjusting, by the controller, the added operational frequency of the at least one component to the deadband frequency; [[and]] 
responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, removing, by the controller, the 
allowing, by the controller, operation of the at least one component at all frequencies except the deadband frequency[[.]]; and
adjusting, by the controller, the operation of at least one component at the deadband frequency.

20. (Original) The method of claim 19, wherein the at least one component comprises at least one of a circulation fan, a compressor, a condenser coil, a condenser fan, and an evaporator coil.

Allowable Subject Matter
Per the instant Office Action, Claims 1, 3-4, 7-8, 11-12, 14, 16-17, and 19-20 are considered as allowable subject matter. The following is an Examiner's statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of minimizing components of a heating, ventilation, and air conditioning (HVAC) system from malfunctioning, the method comprising: … determining whether changes have occurred in the added operational frequency as the deadband frequency, wherein the determination of whether changes have occurred in the added operational frequency as the deadband frequency comprises: determining whether the added operational frequency of the at least one component is adjacent to the deadband frequency; responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, subsequently measuring, by the accelerometer associated with the at least one component of the HVAC system, vibration of the at least one component; wirelessly receiving, by the controller, the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step; determining, using the controller, whether the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount; responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjusting, by the controller, the added operational frequency of the at least one component to the deadband frequency; responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, removing, by the controller, the added operational frequency of the at least one component as the deadband frequency.

Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a heating, ventilation, and air conditioning (HVAC) system comprising: …determine whether the actual vibration data is greater than pre-defined acceptable baseline vibration data by more than a pre-defined acceptable amount; responsive to a determination that the actual vibration data is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, add, by the controller, an operational frequency of the at least one component corresponding to the actual vibration data as a deadband frequency, wherein deadband frequency is a frequency at which the controller blocks operation of the at least one component of the HVAC system due to severe vibration; determine whether changes have occurred in the added operational frequency as the deadband frequency; determine whether the added operational frequency of the at least one component is adjacent to the deadband frequency; responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, subsequently receive the actual vibration data measured by the accelerometer; determine whether the actual vibration data, subsequently received by the controller, is greater than pre-defined acceptable baseline vibration data by more than the pre- defined acceptable amount; responsive to a determination that the actual vibration data, subsequently received by the controller, is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjust the added operational frequency of the at least one component to the deadband frequency; responsive to a determination that the actual vibration data, subsequently received by the controller, is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, remove the added operational frequency of the at least one component as the deadband frequency.

The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of minimizing components of a heating, ventilation, and air conditioning (HVAC) system from malfunctioning, the method comprising: …determining whether changes have occurred in the added operational frequency as the deadband frequency, wherein the determination of whether changes have occurred in the added operational frequency as the deadband frequency comprises: determining whether the added operational frequency of the at least one component is adjacent to the deadband frequency; responsive to a determination that the added operational frequency of the at least one component is adjacent to the deadband frequency, measuring, by the accelerometer associated with the at least one component of the HVAC system, vibration of the at least one component; wirelessly receiving, by the controller, the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step; determining, using the controller, whether the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than the pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount; responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, adjusting, by the controller, the added operational frequency of the at least one component to the deadband frequency; and responsive to a determination that the actual vibration data reflective of the vibration of the at least one component measured at the subsequent measuring step is not greater than pre-defined acceptable baseline vibration data by more than the pre-defined acceptable amount, removing, by the controller, the added operational frequency of the at least one component as the deadband frequency; allowing, by the controller, operation of the at least one component at all frequencies except the deadband frequency.
As dependent claims 3-4, 7-8, 12, 14, 16-17, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Meeuwsen (US 2018/0129231 A1), Caillat (US 9,683,563 B2), Unsal (US 2017/0328930 A1), Mercer (US 2014/0039687 A1), Van Dyke (US2009/0292505 A1), Park (US2016/0282026 A1), Chitrala (US20190219280A1), and Gross (US 2019/0154494A1) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 12/14/2020.


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered, and are persuasive. As noted supra the case is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117